DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka et al. (US 2018/0228089 A1).
Regarding claim 1, Yamaoka discloses a hand-propelled power tool (100), comprising:
a main body (10); and a handle device (20) connected to the main body (10);
wherein the handle device comprises a rod body (20a, 20b), connected to the main body (10), that at least partially extends along a first straight line and an adjustment assembly  (24) connected to the rod body (outer pipe 20b) comprising an operating piece (244, 245) capable of sliding along the first straight line relative to the rod body; and wherein the adjustment assembly (24) has a locked state and an unlocked state relative to the rod body (10), the operating piece (244, 245) is operative to slide along the rod body (20b) to switch the adjustment assembly between the locked state and the unlocked state, when the adjustment assembly (24) is in the unlocked state, the handle device (20b) is operative to rotate relative to the main body (the handle is rotatably connected to the main body; see abstract) about an axis, and, when the adjustment assembly (24) is in the locked state, the handle device is fixedly connected to the main body.
Regarding claim 2, wherein the adjustment assembly (24) comprises a connector (241, 242) movably connected to the main body (10) to lock or unlock the rotation of the handle device relative the main body and the operating piece is configured to be operated by a user to drive the connector to move.
Regarding claim 3, wherein the connector (241, 242) is slidably connected to the main body (10).
Regarding claim 4, wherein the main body is formed with at least two matching portions (232, see figure 3) which are operative to be engaged with the connector (241).
Regarding claim 5, wherein the adjustment assembly (24)  further comprises an elastic piece (243)  connected to the connector (241) or to the operating piece.
Regarding claim 6, wherein the operating piece (244, 245) is disposed around the rod body (20b) and the operating piece comprises an operating portion for a user to operate and a driving portion connected to the connector.
Regarding claim 7, wherein the connector (241) is capable of siding along the first straight line relative the rod body.
Regarding claim 8, wherein the connector  (241) is capable of siding along a second straight line perpendicular to the first straight line relative the rod body (20).
Regarding claim 9, wherein the hand-propelled power tool (100) is a hand- propelled lawnmower.
Regarding claim 10, wherein the hand-propelled power tool is a hand- propelled snow plow (hand-propelled tools).
Regarding claim 11, wherein the handle device comprises two rod (20a, 20b)
bodies, the adjustment assembly (24) is disposed at one of the two rod bodies, and the handle device (20) further comprises a connecting rod (20b) connecting the two rod bodies at ends of the two rod bodies near the main body.
Regarding claim 12, Yamaoka discloses a hand-propelled power tool (100), comprising:
a main body (10); and
a handle device (20) connected to the main body (10);
wherein the handle device (20) comprises a rod body (20a) connected to the main body (10) and an adjustment assembly (24) connected to the rod body (20b) comprising an operating piece (244, 245) capable of sliding relative to the rod body (20b); and
wherein the adjustment assembly (24) has a locked state and an unlocked state relative to the rod body (20b), the operating piece (244, 245) is operative to slide along the rod body (20b) to switch the adjustment assembly (24) between the locked state and the unlocked state, when the adjustment assembly (24) is in the unlocked state, the handle device (20) is operative to rotate relative to the main body ( the handle is rotatably connected to the main body; see abstract) about an axis, and, when the adjustment assembly (24) is in the locked state, the handle device (24)  is fixedly connected to the main body (10).
Regarding claim 13, Yamaoka discloses a hand-propelled power tool (100), comprising:
a main body (10); and
a handle device (20) connected to the main body;
wherein the handle device (20) comprises a rod body (20b) connected to the main body (10), that at least partially extends along a first straight line and an adjustment assembly (24) connected to the rod body  (20b) comprising an operating piece (244, 245) capable of rotating around the first straight line relative to the rod body (20b); and
wherein the adjustment assembly (24) has a locked state and an unlocked state relative to the rod body (20b), the operating piece (244, 245) is operative to rotate around the first straight line to switch the adjustment assembly between the locked state and the unlocked state, when the adjustment assembly (24) is in the unlocked state, the handle device (20) is operative to rotate relative to the main body about an axis, and, when the adjustment assembly is in the locked state, the handle device is fixedly connected to the main body.
Regarding claim 14, wherein the adjustment assembly (24) comprises a locking pin (241) operative to be driven by the operating piece (244, 245) and the operating piece is configured to be operated by a user to drive the locking pin (241) to move to lock or unlock the rotation of the handle device.
Regarding claim 15, wherein the operating piece (244, 245) comprises an operating portion (246) configured to be operated by a user and a driving portion configured to drive the locking pin (241, 242) to move and the rod body (20b) is provided with a first through hole (247) through which the locking pin (241, 242) is operative to pass.
Regarding claim 16, wherein the main body (10) comprises a matching piece (23) provided with a second through hole (through 232) operative to be engaged with the locking pin (241).
Regarding claim 18, wherein the adjustment assembly further comprises a receiving sheath (242) operative to be fitted with the locking pin (241), the receiving sheath is at least partially disposed in the first through hole (247), and an elastic piece (243) is disposed between the locking pin and the receiving sheath.
Regarding claim 19, wherein at least a portion of the operating piece (244, 245) distributes around the rod body (20b).
Regarding claim 20, wherein the handle device (20) comprises two rod bodies (20a, 20b) , the adjustment assembly (24) is disposed at one of the two rod bodies (20b), and the handle device further comprises a connecting rod (241, 242) connecting the two rod bodies at ends of the two rod bodies (20b) near the main body (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (US 2018/0228089 A1).
Yamaoka discloses all the limitations as applied to 13-16 above, but is silent as to the direction of the driving pin is perpendicular to an extending direction of the locking pin.
At the time the invention was effectively filed; it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the direction of a pin perpendicular to a locking pin because applicant has not disclosed  that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, further, would have expected applicant's invention to perform equally well with a driving pin to in the same direction of a locking pin because such practice is well known in the art.  MPEP 716.02(f); in re Chu, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mowers with handle adjusting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747